Citation Nr: 9905793	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  97-13 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection secondary to treatment 
for post traumatic stress disorder (PTSD), namely the 
prescribing of carbamazepine.

2.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for additional cardiac disability, claimed 
to be the result of Department of Veterans Affairs (VA) 
medical treatment.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant had active service from November 1965 to 
November 1968; he is service-connected for post-traumatic 
stress disorder (PTSD).  The appellant was hospitalized in a 
VA facility in March 1996 for treatment of his PTSD.  During 
that hospitalization he was prescribed carbamazepine 
(Tegretol).  At the beginning of April of that year, he was 
diagnosed with dilated cardiomyopathy with compensated 
congestive heart failure and secondary ventricular ectopy.  
The appellant alleges that his cardiac condition was caused 
either by the carbamazepine or by a failure to properly 
diagnosis a cardiac problem earlier.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee which, in part, denied claims for 
secondary service connection based on alleged side effects 
from the medication prescribed for the treatment of the 
appellant's service-connected post-traumatic stress disorder 
(PTSD) and from misdiagnosis or mistreatment of a cardiac 
condition.  In denying the claims, the RO found that the 
appellant had not incurred any additional cardiac disability 
as a result of VA Medical Center (VAMC) treatment or as a 
result of treatment of his service-connected PTSD.

The Board notes that the RO issued a rating decision in June 
1998 which increased the appellant's PTSD evaluation from50 
percent to 100 percent  and granted Chapter 35 benefits.  The 
rating decision also contained a denial of the appellant's 
claim of entitlement to special monthly compensation.  
Because the appellant has neither initiated nor completed the 
procedural steps necessary for an appeal of any aspect of 
these issues, the Board has not included them in its 
consideration of the claims on appeal.

The issue of entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for additional cardiac disability, claimed 
to be the result of Department of Veterans Affairs (VA) 
medical treatment will be addressed in the REMAND section 
which follows the ORDER section in the decision below.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant was admitted to a VA medical facility from 
March 19, 1996 to April 9, 1996 for psychiatric care.  He was 
given carbamazepine (Tegretol) in the hospital; he had 
apparently been prescribed this drug during his previous VA 
hospitalization in November 1995.

3.  The medical evidence of record indicates that the 
appellant has been diagnosed with dilated cardiomyopathy with 
compensated congestive heart failure and secondary 
ventricular ectopy.

4.  There is no medical evidence or competent opinion of 
record linking the appellant's diagnosed dilated 
cardiomyopathy with compensated congestive heart failure and 
secondary ventricular ectopy to the carbamazepine prescribed 
by any VA mental health care provider or to treatment of the 
appellant's service-connected PTSD.  


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for dilated 
cardiomyopathy with compensated congestive heart failure and 
secondary ventricular ectopy claimed as secondary to the 
carbamazepine prescribed in the course of VA psychiatric 
treatment.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.310 (1998); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (Court) has said that the statutory "duty 
to assist" under 38 U.S.C.A. § 5107(a) (West 1991) generally 
does not arise until there is a well-grounded claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a) (West 
1991).  Where such evidence is not submitted, the claim is 
not well-grounded, and the initial burden placed on the 
person who submits a claim is not met.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  See also Caluza v. Brown, 
7 Vet. App. 498 (1995).  Where the determinative issue 
involves medical causation or medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Lay assertions cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id. 

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).

Service connection may also be established where there is a 
chronic disability which is aggravated by, proximately due 
to, or the result of another service connected disability.  
38 C.F.R. § 3.310 (a) (1998); Allen v. Brown, 7 Vet. App. 439 
(1995).

The appellant is seeking entitlement to compensation benefits 
for additional disability predicated on the contentions that 
it was the psychiatric treatment, namely the prescription of 
medication, rendered by VA physicians that caused the 
appellant to suffer from the dilated cardiomyopathy with 
compensated congestive heart failure and secondary 
ventricular ectopy.  King v. Brown, 5 Vet. App. 19, 21 (1993) 
held that "evidentiary assertions [by the veteran] must also 
be accepted as true for the purpose of determining whether 
the claim is well grounded.  Exceptions to this rule occur 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion."  In this case, the evidentiary 
assertions by appellant as to the secondary service 
connection claim are beyond the competence of the person 
making the assertions, as will be explained.

The medical evidence of record reveals that the appellant was 
hospitalized at a VA medical facility from March 19, 1996 to 
April 9, 1996 for psychiatric care.  He was given 
carbamazepine in the hospital and was released on a weekend 
pass at the end of the month.  After he returned on March 
31st, he began to complain of shortness of breath, orthopnea, 
PND and edema the next day; he indicated that these symptoms 
had started over the weekend.  He was subsequently 
transferred to the Medical Service where he was diagnosed 
with dilated cardiomyopathy with compensated congestive heart 
failure and secondary ventricular ectopy.  In working up the 
appellant's complaints, the Medical service noted that the 
appellant's only new medical was the Tegretol which had been 
started on his admission to the hospital.  The Board also 
notes that it appears that the appellant had been prescribed 
Tegretol during his November 1995 VA hospitalization.

Review of the VA medical records of the hospitalization in 
question reveals that the appellant's physicians, including a 
cardiologist, classified the appellant's cardiomyopathy as 
being of unknown etiology.  However, a differential diagnosis 
pointed to a viral upper respiratory infection suffered by 
the appellant two to three weeks prior to his hospitalization 
versus alcohol abuse versus cocaine use.  HIV cardiomyopathy 
and ischemia were noted as other possibilities.  However, 
despite the listing of Tegretol as a new medication on 
admission, that drug was not considered to be a possible 
cause of the appellant's cardiomyopathy by the appellant's 
attending physicians or by the consulting cardiologist.

The appellant underwent a VA cardiac examination in October 
1996.  The examiner noted that the appellant was treated with 
carbamazepine during the March-April 1996 hospitalization and 
that the appellant attributes his cardiac problems to the use 
of that drug.  The examiner diagnosed dilated cardiomyopathy 
with compensated congestive heart failure and secondary 
ventricular ectopy.  On the question of the etiology of said 
cardiac condition, the examiner stated that he was unable to 
find a reference indicating that carbamazepine is a cause of 
cardiomyopathy.  An internal medicine text did not include 
carbamazepine in a list of antineoplastic agents that are 
well-known causes of cardiomyopathy.  The examiner stated 
that the PHYSICIAN'S DESK REFERENCE (PDR) listed the drug's 
cardiovascular system side effects as including congestive 
heart failure, edema, aggravation of hypertension, 
hypotension, syncope and collapse, aggravation of coronary 
artery disease, arrhythmias and AV block, thrombophlebitis, 
thromboembolism, and adenopathy or lymphadenopathy.  He also 
stated that DRUG FACTS AND COMPARISONS and the AMERICAN HOSPITAL 
FORMULARY SERVICE INFORMATION BOOK listed the same side effects.  
However, as pointed out by the examiner, cardiomyopathy was 
not mentioned in any of these reference works.

The examiner further stated that one of the most common 
causes of cardiomyopathy unrelated to ischemic heart disease 
is as a reaction to viral infections and that the appellant 
did have a viral upper respiratory infection about two to 
three weeks prior to his hospitalization.  The examiner also 
noted that cardiomyopathy can also be caused by heavy alcohol 
abuse and that the appellant did have a history of alcohol 
abuse in the past.  The examiner opined that, while it is 
probably not possible to precisely determine what caused the 
cardiac condition, the viral infection would be a more likely 
cause of the cardiomyopathy as compared to the carbamazepine 
and he again stated that he could find no reference to 
cardiomyopathy as a result of carbamazepine use.

The appellant has not provided any medical evidence, except 
the statement of his opinions contained in his written 
statements to establish that he currently suffers from 
dilated cardiomyopathy with compensated congestive heart 
failure and secondary ventricular ectopy as a side effect of 
the carbamazepine he was prescribed by VA mental health care 
providers during the treatment of the appellant's service-
connected PTSD in March 1996; the appellant is not medically 
trained and is not qualified to render such a medical opinion 
that he suffered additional medical disability as the result 
of VA care or hospitalization.  He is also not qualified to 
diagnosis the presence of any medical condition such as 
dilated cardiomyopathy or compensated congestive heart 
failure, or secondary ventricular ectopy.  These premises are 
not otherwise borne out by the evidence of record including 
any credible medical opinion that the course of treatment he 
received at the VA has resulted in the claimed conditions and 
the appellant's statements on their own are not competent 
evidence as to medical diagnosis or causation.  Moray v. 
Brown, 5 Vet. App. 463 (1993), Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Further, there is no medical evidence which 
indicates that the cardiac pathology which the appellant 
currently demonstrates has any relationship to the Tegretol 
prescription rendered by VA-related providers, as opposed to 
any other possible cause, and such would be required to make 
the claim plausible.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

While the VA examiner noted in November 1996 that 
carbamazepine's cardiovascular system side effects have been 
known to include congestive heart failure, edema, aggravation 
of hypertension, hypotension, syncope and collapse, 
aggravation of coronary artery disease, arrhythmias and AV 
block, service connection may not be predicated on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102 
(1998); see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(service connection claim not well grounded where only 
evidence supporting the claim was a letter from a physician 
indicating that veteran's death "may or may not" have been 
averted if medical personnel could have effectively intubated 
the veteran; such evidence held to be speculative); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative).  The Board notes that the VA examiner 
differentiates between cardiomyopathy and the listed side 
effects.  The Board finds the examiner's statements to 
exclude carbamazepine as a possible cause for the 
cardiomyopathy and thus, the competent medical evidence of 
record does not establish a causal nexus between the 
appellant's PTSD treatment and the cardiomyopathy.

The medical evidence of record indicates that the appellant 
has been diagnosed with dilated cardiomyopathy with 
compensated congestive heart failure and secondary 
ventricular ectopy.  There is no medical evidence of record 
that links the development of any of these conditions to the 
appellant's PTSD medications, including carbamazepine.  
Furthermore, the appellant has offered no evidence of any 
sort that indicates that any of his prescribed Tegretol has 
been linked in any way to the development of cardiomyopathy; 
therefore this claim is not well-grounded

Although the Board considered and denied this appeal on a 
ground different from that of the RO, which denied the claim 
on the merits, the appellant has not been prejudiced by the 
decision.  This is because in assuming that the claim was 
well-grounded, the RO accorded the claimant greater 
consideration than his claim in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  In this regard, to remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
is well-grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOGCPREC 16-92 (O.G.C. Prec. 16-92), 57 Fed.Reg. 
49,747 (1992). 

Because the appellant's claim is not well-grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  It is also noted, however, that there 
is no allegation that there are records that could be 
obtained that could make the claim well-grounded.

Where a claim is not well-grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its March 1997 Statement of the Case (SOC) 
in which the appellant was informed that there was no medical 
evidence demonstrating that any of the claimed conditions 
were directly related to VA prescription of carbamazepine.  
Thus, the Board concludes that the notice required in 
Robinette has been satisfied.  Again, it is noted that there 
is no allegation that there are additional records that are 
available that would render the claim well-grounded.  
Further, there is no prejudice to the appellant in the 
Board's deciding this subissue, as he has been notified of 
the information needed to allow, and thus well ground the 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

If the appellant were to submit documentation such as 
clinical evidence or a persuasive medical opinion tending to 
show that he has any additional disability directly due to 
his prescribed PTSD carbamazepine medication, his claim could 
be considered well-grounded as per Robinette.  Absent 
evidence or credible medical opinion that the appellant's 
currently diagnosed dilated cardiomyopathy with compensated 
congestive heart failure and secondary ventricular ectopy can 
be considered to have been directly caused by the 
carbamazepine prescribed by VA mental health care providers 
in the treatment of the appellant's service-connected PTSD 
during hospitalization in a VA facility, the Board finds that 
the appellant's claim must be denied as not well-grounded.  
38 U.S.C.A. § 5107 (1991); Dean v. Brown, 8 Vet. App. 449 
(1995).


ORDER

The appellant's claim for entitlement to service connection 
for dilated cardiomyopathy with compensated congestive heart 
failure and secondary ventricular ectopy claimed as secondary 
to the carbamazepine prescribed in the course of VA 
psychiatric treatment is denied as not well-grounded.



REMAND

The appellant suffers from dilated cardiomyopathy with 
compensated congestive heart failure and secondary 
ventricular ectopy.  This was initially diagnosed during a VA 
hospitalization in April 1996.  The appellant alleges that VA 
health care providers either missed the diagnosis or failed 
to react to his medical problems in a timely fashion.

The relevant sections of 38 C.F.R. § 3.358 provide that in 
determining whether additional disability exists following 
medical or surgical treatment, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  See 38 C.F.R. § 3.358(b)(1).  Furthermore, in 
determining whether such additional disability resulted from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of (in this case) medical 
treatment, the following consideration will govern:  It will 
be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  38 C.F.R. § 3.358(c)(1). 

Thus, the law and regulations require that there be some 
causal nexus between VA treatment and disability.  In other 
words, benefits can be awarded only if, after VA treatment, 
there is additional disability attributable to that VA 
treatment.  If a disorder deteriorates after VA treatment and 
that deterioration is due to the underlying disability 
itself, or some intercurrent (non VA treatment) cause, there 
is no entitlement to VA compensation benefits under 
38 U.S.C.A. § 1151 because it can not be found that the 
additional disability is due to VA treatment.  At this time, 
there is no current competent medical evidence either clearly 
showing or clearly refuting the existence of additional 
cardiac disability as well as a nexus between the appellant's 
treatment at a VAMC and the development of the current 
disability.  In other words, on this fundamental point, the 
record is blank. 

The Board also notes that the appellant had been hospitalized 
in a VA facility for the whole month of November 1995, but 
the records, relating to that hospitalization, including the 
results of a chest x-ray, are not of record, nor are any VA 
outpatient treatment records dated after approximately April 
1994.  The records that are currently available indicate that 
the appellant underwent a chest x-ray in April 1992 that 
resulted in a clinical impression of mild cardiomegaly.  
There is no medical opinion of record as to whether or not 
the chest x-ray should have been followed up or whether the 
appellant should have received follow-up care, or whether his 
condition today would have been less severe if action had 
been taken at that time.  

The VA has a duty to assist a veteran in developing facts 
pertinent to a potentially well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  The appellant's claim in this case could possibly 
be well-grounded, but the duty to assist him in the 
development has not yet been fulfilled.  The considerations 
described above require a search for relevant treatment 
records, as well as further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case. See Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the appellant to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (military, 
private or VA) who provided him with 
relevant evaluation or treatment for his 
cardiac conditions since April 1992, to 
the extent not on file.  After obtaining 
the appropriate signed authorization for 
release of information forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the above mentioned 
claim, including, but not limited to, all 
pertinent VA outpatient treatment dated 
from April 1994 onward and the records 
from the November 1995 VA 
hospitalization.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
should be provided with information 
concerning the negative results, and 
afforded an opportunity to obtain the 
records.  38 C.F.R. § 3.159. 

2.  The RO should afford the appellant an 
opportunity to submit additional evidence 
in support of his claim.  He should be 
instructed to consider whether Social 
Security Administration physicals or 
other records over the years are 
available, and to provide information to 
be used in attempting to obtain the 
records.

3.  After the above development is 
completed, the RO should arrange for a 
review of the appellant's medical records 
by an appropriate specialist, due to the 
questions of etiology presented, in order 
to evaluate the etiology and extent of 
any cardiac disorder present.  The claims 
file, including all in-service and post-
service treatment records, should be made 
available to the reviewer.  The reviewer 
is requested to review the pertinent 
medical records, and provide a written 
opinion as to the presence, etiology and 
onset of any cardiovascular disorder 
found.  Specifically, the reviewer is 
requested to provide an opinion as to the 
medical probability that any documented 
cardiovascular disorder is related to 
symptoms or signs the appellant may have 
demonstrated in the course of VA 
treatment.  The reviewer should also 
discuss, with degree of medical 
probability expressed, whether any signs 
or symptoms noted in VA treatment records 
are the first manifestations of said 
disorder(s), as well as the approximate 
date of onset thereof.  The results of 
all pertinent cardiac testing of record 
should be discussed.  If it is determined 
that examination(s) are needed for making 
the aforementioned opinion, such 
examination(s) should be scheduled.

Following the examination of the 
appellant and a review of the complete 
record, including the March-April 1996 
hospital records and a copy of this 
remand, the reviewer should furnish 
opinions concerning the following:

(a)  What were the manifestations of 
a cardiac disorder present prior to the 
March 1996 hospitalization?

(b)  What, if any, are the current 
manifestations of a cardiac disorder?

(c)  Did the appellant develop any 
additional identifiable cardiac 
disabilities due to any VA treatment 
during the hospitalization of March-April 
1996?

(d)  If so, the reviewer should 
identify the specific additional 
disability or disabilities caused by the 
particular VA treatment.  The reviewer is 
advised that the question of negligence 
is not at issue.

The RO should request the reviewer to 
review the entire record and provide a 
written opinion as to whether the 
appellant developed additional disability 
as a result of VA treatment during the 
hospitalization in 1996, and if so, what 
is the proper diagnostic classification 
and severity of such additional 
disability.

4.  If the reviewer does find an 
additional disability, s/he should 
provide an opinion as to the degree of 
medical probability that such additional 
disability is causally related to VA 
treatment of the appellant, as opposed to 
the natural progress of any underlying 
disorder or as a result of the pre-
hospitalization URI.  Further, the 
reviewer must comment specifically on the 
degree of medical probability that, if 
any additional disability is present, it 
would have resulted regardless of the VA 
medical treatment in March/April 1996.  

The reviewer should identify the 
information on which the opinion is 
based.  If a medically justified opinion 
is impossible to formulate, the reviewer 
should so indicate. 

5.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical record review report.  If the 
report does not include a discussion of 
all pertinent test reports and special 
studies or fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the reviewer 
for corrective action.  38 C.F.R. § 4.2.  
"If the [examination] report does not 
contain sufficient detail it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

6.  Thereafter, the RO should proceed 
with any additional appropriate 
development and then the RO should 
readjudicate the appellant's claim with 
application of all applicable laws and 
regulations.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until he receives further notice.  No 
opinion as to the outcome is intimated based on the action 
taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

